Citation Nr: 0734085	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-31 071	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for restricted 
pulmonary function also claimed as bronchial congestion and 
cough as a result of asbestos exposure.

2.  Entitlement to an increased rating for bilateral 
dermatophytosis of the feet and occasional candidiasis in the 
corner of the mouth, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 decision by the RO.

The veteran testified at a hearing held at the RO during 
August 2007 before the undersigned Board member.

The Board notes that the veteran's representative filed a new 
claim with the RO on May 1, 2007, alleging clear and 
unmistakable error in the RO's August 2004 decision for not 
inferring and granting service connection for tinnitus.  This 
matter is referred to the RO for such further action as may 
be appropriate.

(The decision below addresses the claim of service connection 
for a restrictive pulmonary function due to asbestosis.  
Consideration of the claim for an increased rating for 
dermatophytosis of the feet and occasional candidiasis of the 
corners of the mouth is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)
 

FINDING OF FACT

The veteran does not have a restrictive pulmonary function 
disability.  



CONCLUSION OF LAW

The veteran does not have a restrictive pulmonary function 
disability that was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for increased 
rating and service connection, a VCAA notice letter was sent 
in June 2003, prior to the RO's August 2004 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection and an increased rating.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, or to send the 
information himself.  In a July 2007 letter to the veteran, 
the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection and increased rating, some of the required notice 
was not provided to the veteran until after the RO entered 
its August 2004 decision on his claims. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the veteran's claims, this was 
not prejudicial to the veteran since he was subsequently 
provided adequate notice.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of his claims.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board notes that the RO did not provide a VA compensation 
and examination in connection with the veteran's claim of 
service connection for restricted pulmonary function.  The 
Board finds that a C&P examination was not warranted because 
there is no evidence of a current restrictive pulmonary 
disability.  There is also no evidence that the veteran was 
exposed to asbestos in service.  See 38 U.S.C. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board also notes that the veteran has complained that 
records relevant to this appeal concerning treatment of 
dermatophytosis of the feet that he requested were not 
obtained by the RO, namely VA treatment records from New 
Jersey including records from a VA contract doctor in New 
Jersey, Dr. J.S.  The veteran did provide some records that 
he had from Dr. J.S.  The Board notes that, as further 
discussed in the following remand, any VA treatment records 
and private treatment records identified by the veteran will 
be obtained to the extent that they are available.  

The veteran also testified at the August 2007 hearing that he 
felt his service medical records were incomplete, some having 
been burned in the 1973 fire at National Personnel Records 
Center.  The Board notes that, to the extent they are 
available, the veteran's service personnel and medical 
records were included in the veteran's historic claims file 
which was received from the Newark, New Jersey, RO.  

 
In the present case, the Board finds that the duty to assist 
has been fulfilled as related to the veteran's claim of 
service connection for restrictive pulmonary function.  The 
veteran's service personnel and medical records have been 
obtained to the extent that they are available, as have the 
records of any private treatment and VA treatment from the 
Orlando VAMC relating to restrictive pulmonary function.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured 
relevant to his claim of service connection for restrictive 
pulmonary function.  Therefore, no further development action 
is warranted.


II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In a statement attached to his May 2003 claim, the veteran 
said that a recent examination at the Orlando VA Clinic 
showed a restriction in his pulmonary system.  To the best of 
his knowledge the restricted lung capacity may have been due 
to exposure to asbestos dust and other deleterious materials 
while serving in Korea.  He recalled an incident where he was 
exposed to brake lining dust while working in the motor pool; 
a mechanic using a pressure hose while working on a vehicle 
blew dust in his direction.  At the August 2007 hearing, the 
veteran testified that the only possible exposure to asbestos 
would have been in and around the motor pool when he had 
assignments there; he was there one time when he got a good 
whiff of airborne asbestos.  

Review of the record by the Board reveals that the veteran 
does not have a restrictive pulmonary function disability, 
nor is there evidence of any exposure to asbestos in service.  

A VA outpatient treatment report reveals that in November 
2001 the examiner ordered diagnostic tests based on a 
preliminary diagnosis of asbestosis, apparently based on the 
veteran's own report of a history of exposure to asbestos in 
service.  A December 2001 report of x-rays of the chest noted 
that limited inspiration was present, but there was no acute 
cardiopulmonary disease.  A  February 2002 pulmonary function 
test report stated that there was no obstructive lung defect 
indicated by the FEV1/FVC ratio.  A February 2002 report of a 
computed tomography (CT) scan of the thorax noted that the 
lungs were free of consolidations of soft tissue masses; 
there was no evidence of pleural effusions.  VA treatment 
reports for examinations due to various complaints from April 
2002 to October 2005 regularly note that examination of the 
veteran's lungs revealed no rales or rhonchi; good air 
movement.  The veteran testified at the August 2007 hearing 
that his VA doctor also speculated that any restrictive 
breathing could be due to normal deterioration with age (the 
veteran is currently 80 years old).    

Review of the veteran's service personnel and medical records 
reveals no exposure to asbestos in service.  The preliminary 
diagnosis of asbestosis in November 2001 was not borne out by 
the subsequent diagnostic tests.  The evidence does not show 
that the veteran has any restrictive pulmonary function 
disability.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for restrictive pulmonary function to include as due to 
exposure to asbestos.  
   
ORDER

Service connection for restrictive pulmonary function to 
include as due to exposure to asbestos is denied.

REMAND

The veteran was provided a VA compensation and pension 
examination relating to dermatophytosis of the feet and a lip 
condition at the Orlando VAMC during December 2003.  At the 
August 2007 hearing, the veteran testified that he felt the 
dermatophytosis of his feet had worsened, and he requested 
another examination since the last one was provided in 
December 2003.  He also testified that his VA dermatologist 
had changed the diagnosis relating to his lip condition.  The 
Board notes that until December 2003 treatment records show 
that the veteran was being diagnosed with dermatitis and 
candidiasis of the lips and corners of his mouth.  Review of 
the record reveals that, pursuant to a biopsy in March 2004, 
the diagnosis of the veteran's lip condition was changed from 
actinic cheilitis to lichen planus, lichenoid drug reaction, 
and eczema.  Based on the foregoing, another VA examination 
is needed to assess the current status of the veteran's 
dermatophytosis of the feet and his lip condition.

The Board also notes that VA treatment records from New 
Jersey were not obtained by the RO.  In June 2003 the veteran 
stated that he was treated at the Newark VAMC from 1952 to 
1967 (presumably the records from the VA contract doctor, Dr. 
J.S., are among these records); and the Bricktown and East 
Orange VAMCs from 1991 to 1994.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file.  See Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a 
remand is necessary for the additional development of 
obtaining records.

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional private treatment records that 
he wants VA to help him obtain relevant 
to treatment of dermatophytosis of the 
feet and a lip condition.  If he provides 
appropriate releases, or identifies any 
additional VA treatment in the Chicago 
area, assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2007).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain up-to-date treatment records 
from the Orlando VAMC from October 2005 
until April 2007 when the veteran moved 
to Chicago.  Obtain all archived records 
from the Newark, Bricktown, and East 
Orange, New Jersey VAMCs, and associate 
the records with the claims file.

3.  Next, schedule the veteran for an 
examination of his feet and lips by a VA 
dermatologist.  The claims file must be 
made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed.  All appropriate diagnostic 
studies should be ordered by the 
examiner.  The examiner should diagnose 
the current status and severity of the 
dermatophytosis of the feet, and provided 
a current diagnosis and assess the 
severity of the veteran's lip disorder.  
As concerns the lips, the examiner should 
give consideration to and discuss 
Diagnostic Code 7800 relating to 
disfigurement of the head, face, and 
neck.  The examiner should also consider 
and discuss the criteria relating to 
Diagnostic Code 7806 noting the 
percentage of the veteran's body that is 
exposed to dermatitis, and whether 
systemic therapy such as corticosteroids 
or immunosuppressive drugs were required 
and for how long during the past twelve 
month period.  The examiner should fully 
describe the objective findings that 
support his or her conclusions, and a 
complete rationale for all opinions 
should be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.







	(CONTINUED ON NEXT PAGE)


This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 
 


 Department of Veterans Affairs


